DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (“Design and evaluation of a delay-based FPGA physically unclonable function”).
	With respect to claim 1,
	Figure 4.2 of Mills discloses a method of generating a signature using an FPGA, the method comprising: 
programming the FPGA to form N back-to-back inverters each comprising a first inverter and a second inverter, wherein each of the back-to-back inverters is enabled to settle to a voltage level, representative of either a high logic level or a low logic level, during a power-up phase and without being driven by logic elements disposed in the FPGA (see section 4.2 [on page 16] - where at t=0 the circuit must resolve to a stable state…); and 
combining the N logic levels to generate the signature (see section 2.2.1 on page 6 - where an array of individual PUF structures can be used to generate a unique signature).
With respect to claim 2,
Mills further teaches programming the FPGA to form first and second groups of N multiplexers (see multiplexers in Figure 4.2), wherein each multiplexer in the first group is associated with and disposed between an output of the first inverter and an input of the second inverter of a different one of the N back-to-back inverters (see connections in Figure 4.2 - in this case the bottom-right multiplexer), wherein each multiplexer in the second group is associated with and disposed between an output of the second inverter and an input of the first inverter of a different one of the N back- to-back inverters (see connections in Figure 4.2 - in this case the top-left multiplexer), and wherein in response to a first value of a select signal, a loop is formed between each back-to-back inverter and its associated first and second multiplexers (see Figure 4.2 - where in response to a first value output from D flip-flop, a loop is formed [see conceptual design of Figure 4.1]).  
With respect to claim 3,
Mills further teaches wherein in response to a second value of the select signal, a logic signal generated by a first logic element disposed in the FPGA is delivered by the first inverter to a second logic element disposed in the FPGA (see Figure 4.2 - where in response to a second value output from D flip-flop, a logic one is output [see conceptual design of Figure 4.1]). 
With respect to claim 7,
Figure 1A of Yu discloses a programmable device comprising: 
N back-to-back inverters each comprising a first inverter and a second inverter, wherein each of the back-to-back inverters is configured to settle to a voltage level, representative of either a high logic level or a low logic level, during a power-up phase and without being driven by logic elements disposed in the programmable device (see Figure 4.2 and section 4.2 [on page 16] - where at t=0 the circuit must resolve to a stable state…); and 
circuitry configured to combine the N logic levels to generate a signature (see section 2.2.1 on page 6 - where an array of individual PUF structures can be used to generate a unique signature).
With respect to claim 8,
Mills further teaches first and second groups of N multiplexers (see multiplexers in Figure 4.2), wherein each multiplexer in the first group is associated with and disposed between an output of the first inverter and an input of the second inverter of a different one of the N back-to-back inverters (see connections in Figure 4.2 - in this case the bottom-right multiplexer), and wherein each multiplexer in the second group is associated with and disposed between an output of the second inverter and an input of the first inverter of a different one of the N back-to-back inverters (see connections in Figure 4.2 - in this case the top-left multiplexer), and wherein the programmable device is configured to, in response to a first value of a select signal, form a loop between each back-to-back inverter and its associated first and second multiplexers (see Figure 4.2 - where in response to a first value output from D flip-flop, a loop is formed [see conceptual design of Figure 4.1]).    
With respect to claim 9,
Mills further teaches in response to a second value of the select signal, deliver a logic signal generated by a first logic element disposed in the device to a second logic element disposed in the device via the first inverter (see Figure 4.2 - where in response to a second value output from D flip-flop, a logic one is output [see conceptual design of Figure 4.1]).  
With respect to claim 13,
Figures 4.2 and 4.4 of Mills disclose a system comprising: 
a plurality of programmable devices (see Figure 4.4), each of the plurality of programmable devices comprising: 
N back-to-back inverters each comprising a first inverter and a second inverter, wherein each of the back-to-back inverters is configured to settle to a voltage level, representative of either a high logic level or a low logic level, during a power-up phase and without being driven by logic elements disposed in the programmable device (see Figure 4.2 and section 4.2 [on page 16] - where at t=0 the circuit must resolve to a stable state…), and 
circuitry configured to combine the N logic levels to generate a signature (see section 2.2.1 on page 6 - where an array of individual PUF structures can be used to generate a unique signature); and 
a circuit block configured to combine the signatures of the plurality of programmable devices to generate a system signature (see section 2.2.1 on page 6 - where an array of individual PUF structures can be used to generate a unique signature).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Karpinskyy et al. (US 10,439,613).
With respect to claim 4,
Mills teaches the invention as claimed, but is silent to programming the FPGA to store an output of each of the back-to-back inverters in a latch during the power-up phase.  
Figure 1 of Karpinskyy, in the same field of endeavor, teaches an integrated circuit for a physically unclonable function that includes a logic block and a controller. Karpinskyy further teaches that controller 200 may be used to latch an output signal (OUT) of the combination circuit. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a latch to store the output as taught by Karpinskyy in the circuit of Mills for the purpose of temporarily storing an output signal of a physically unclonable function for later use.
With respect to claim 10,
Mills teaches the invention as claimed, but is silent to LEGALO2/40972146v1N latches each configured to store an output of a different one of the N back-to- back inverters during the power-up phase.  
Figure 1 of Karpinskyy, in the same field of endeavor, teaches an integrated circuit for a physically unclonable function that includes a logic block and a controller. Karpinskyy further teaches that controller 200 may be used to latch an output signal (OUT) of the combination circuit. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a latch to store the output as taught by Karpinskyy in the circuit of Mills for the purpose of temporarily storing an output signal of a physically unclonable function for later use.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Schat (US 2021/0250188).
With respect to claim 5,
Mills teaches the invention as claimed, but is silent to programming the FPGA to extract an output of each of the back-to-back inverters via a boundary scan cell in a boundary scan chain during the power-up phase.  
Schat, in the same field of endeavor, teaches a system and method for generating and authenticating a physically unclonable function. Schat further teaches an authenticating method that includes retrieving power-up values of the scan logic chain (920 of Figure 9) and challenge word values (930 of Figure 9) and inputting those values into a simulator to generate an authorization result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include extract an output as taught by Schat in the circuit of Mills for the purpose of authenticating a physically unclonable function in order to prevent hacking attempts (Paragraph 50 of Schat).
With respect to claim 11,
Mills teaches the invention as claimed, but is silent to N boundary scan cells in a boundary scan chain each configured to extract an output of a different one of the N back-to-back inverters during the power-up phase.  
Schat, in the same field of endeavor, teaches a system and method for generating and authenticating a physically unclonable function. Schat further teaches an authenticating method that includes retrieving power-up values of the scan logic chain (920 of Figure 9) and challenge word values (930 of Figure 9) and inputting those values into a simulator to generate an authorization result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include extract an output as taught by Schat in the circuit of Mills for the purpose of authenticating a physically unclonable function in order to prevent hacking attempts (Paragraph 50 of Schat).
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 appear to comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jany Richardson whose telephone number is (571)270-5074. The examiner can normally be reached Monday - Friday, 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844